DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104, 107-108, 111, 112, 114, 116, 117, 119 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,746,224) in view of Carlton (US 2010/0049187)
Regarding claims 104, 107-108, 111, 112, 114, 116, 117, 119 and 120, Edwards discloses a system (figure 6) for treating airway blockages in the nasal cavity (col. 1 line 60) including a device (124) with an array of four electrodes (156) and a temperature sensor (col. 8 line 64 to col. 9 line 26) at the end of a shaft (126), and a “console unit” for receiving temperature information to control temperature of tissue (e.g. the box including 163, 165 and 167, see also col. 8 line 37 to col. 9 line 51, and figs. 9 and 10). This “console unit” has a controller (167), an RF generator (165) and a display for providing temperature information to a user (196, col. 10 lines 1-3). The controller includes a processor which controls the energy during RF delivery based on temperature (col. 8 lines 51-63). The electrodes can be used in a monopolar or bipolar mode (col. 10 lines 11-12). However the electrodes and sensor are connected to the console will involve an element that can be considered a cable. Regarding the conditions listed in claim 119, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case the device of Edwards could be used to treat any of the listed conditions. The only element Edwards lacks is an explicit disclosure that the control routines, including receiving temperature information and adjusting output accordingly, are performed by software. The control routines performed by Edwards include both “control” and “evaluation/feedback” (col. 9 lines 7-45, see also the display of values associated with figure 8). The term “algorithm” results in a very broad limitation because the broadest reasonable interpretation of the term is simply “a procedure for solving a problem” and Applicant has not described the details of these algorithms at all, instead simply describing them by the function they perform. This suggests that it is the function being performed that is important, not the exact “algorithms” being used, which in turn suggests that whether a system performs control functions using hardware or software is also not of central importance. The prior art supports this understanding. Carlton, for example, discloses an electrosurgical system and teaches that the control functions can be implemented using hardware or software, including algorithms implemented by software processed by a processor ([0034]). This is understood to be a teaching that hardware and software are functionally equivalent for implementing control functions (see MPEP 2144.06). Software in these types of devices is stored on non-transitory, computer readable media. Therefore, before the application was filed, it would have been obvious to implement the control routines disclosed by Edwards using any commonly known mechanism, including software-based algorithms for implementation by a processor, as taught by Carlton, that would produce the predictable result of a functional treatment system. This is understood to include least an “automated control algorithm” and an “evaluation/feedback algorithm” since functions that fall within the breadth of those terms are performed by the system of Edwards-Carlton.

Claims 104, 107-108 and 111-120 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2012/0323227) and Matlock (US 2005/0171582).
 Regarding claims 104, 106 and 113-120, Wolf discloses a system for treating nasal congestion (paragraph [0074]) associated with rhinitis ([0020]) by improving airflow ([0020]) including a device (fig. 3) and “console unit” (42). The device (fig. 23A-G) further includes an array of at least eight monopolar or bipolar electrodes (554, [0173]) and a temperature sensor (555) at the distal end of a rigid ([0170]) shaft (558), the shaft connected to a handle (560), the handle connected to the controller and energy generator via a cable (564). The “console unit” includes a controller that delivers energy based on sensed temperature ([0032]) and a display for providing feedback to a user ([0099]). Wolf also does not disclose the use of software, although the same discussion regarding the scope of the claims applies as discussed above with respect to Edwards. To illustrate how common the teaching that using hardware and/or software to control treatment systems is, a different reference will be cited from the rejection in view of Edwards. Matlock, for example, discloses a treatment system and teaches that hardware and/or software, including algorithms stored on memory, can be used to control various aspects of the system using a processor ([0022], [0088]). This is a further example that the prior art recognizes that there is no meaningful difference between implementing the same control function using hardware or software. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to implement the control functions of Wolf using any commonly known mechanisms, including software algorithms stored in memory for execution by a processor, as taught by Matlock, that would produce the predictable result of a functional treatment system. As discussed above in Edwards-Carlton, whatever processes include temperature-based feedback, control and display in Wolf-Matlock are understood to include at least an “automated control algorithm” and an “evaluation/feedback algorithm.”
Regarding claims 107, 108, 111 and 112, Wolf further teaches the use of a display unit for displaying the temperature ([0099]) and a generator (41) that can deliver monopolar or bipolar energy ([0131]) but it is not entirely clear whether these elements together with the controller are together housed in a “console unit.” The fact that the device shown in figure 23 has a single cable is suggestive but inconclusive. However, Applicant has not disclosed that housing these parts together produces an unexpected result and it has been held that the integration of parts is an obvious modification (2144.04(V)(B)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide any functional elements in the system of Wolf-Matlock together in a “console unit,” including the controller, generator and display, as long as each functional element retains its ability to function in a desired and predictable manner. 

 Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Carlton, further in view of in view of Arya (US 2014/0074091).
Regarding claim 105, Edwards-Carlton does not disclose using the temperature to determine a level of energy required to treat tissue while maintaining the temperature of tissue below a predetermined threshold. However, using a monitored temperature to treat tissue with an amount of energy sufficient to produce a desired result while preventing the temperature from rising over a given amount is common in the art. Arya, for example, discloses this, teaching that excessive temperatures may result in undesirable tissue effects ([0041], [0049]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards-Carlton to use the temperature to determine and deliver an amount of energy sufficient to treat tissue while regulating the temperature to be under a threshold amount as taught by Arya to produce the predictable result of treating tissue in a safe and effective manner.

Claims 109 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Carlton, further in view of Werneth (US 2006/0106375).
Regarding claims 109 and 110, Edwards-Carlton does not disclose that the display is a touchscreen monitor that allows manual adjustment of energy to the electrodes. However, manual control via touch screen is common in the art and Applicant has not disclosed using these features produces an unexpected result. Werneth, for example, discloses an electrosurgical system and teaches that a touch screen can be used to adjust energy to electrodes ([0099]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards-Carlton to include a touchscreen as taught by Werneth to produce the predictable result of allowing a user to operate the system in a desired manner.  
  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. In the interest of compact prosecution it is noted that controlling energy delivery based on temperature is close to ubiquitous in this technology area. The claims recite a borderline generic version of the feature, based on the breadth of the claim language and the very high skill level of an ordinary person in the art. This is the primary reason for two different prior art rejections: the amount of applicable prior art is considerable. Even as of the priority date of this application the prior art has numerous examples of sophisticated temperature-based energy control that, while still reading on the claim, go far beyond the claim in scope and detail. Inventors have long recognized that expensive, dangerous ablation procedures benefit from controlled temperature. If the heart of this invention is in fact temperature-based energy control the claim should recite the aspects of that function that are neither present in nor rendered obvious by the thousands of prior art references which discuss this function, which does not include the common structures and processes that could or are used to perform feedback based control (processors, memory, algorithms, etc). 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794